Order entered November? , 2012




                                              In The
                                     Court of Rppeatz
                           liftb 313isstritt of Texao at 313alicai
                                       No. 05-12-00863-CR

                          LAWRENCE FRANK CROUSE, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 2
                                    Collin County, Texas
                            Trial Court Cause No. 002-87861-2011

                                             ORDER
       The Court REINSTATES the appeal.

       On October 26, 2012, we ordered the trial court to make findings regarding why

appellant's brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent; and (3) counsel will file appellant's brief by Monday,

November 26, 2012.

       We ORDER appellant' to file his brief within FIFTEEN DAYS of the date of this order.




                                                       DAVID L. BRIDGES
                                                       JUSTICE